Citation Nr: 1402545	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-20 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased (compensable) evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from February 1966 to January 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The veteran requested a hearing before the Board.  The requested hearing was conducted by videoconference by the undersigned Veterans Law Judge in July 2013.  The Veteran and his spouse testified.  

The record was held open for 30 days following the videoconference at the request of the Veteran so that the Veteran could submit additional details to supplement his testimony.  VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2013).  The Board interprets the Veteran's testimony and statements as a waiver of AOJ review of the additional statement.  


FINDINGS OF FACT

1.  The Veteran's left ear auditory thresholds and speech discrimination results do not warrant a compensable evaluation for left ear hearing loss.  

2.  The medical evidence establishes that the Veteran has difficulty hearing in adverse listening situations and social situations with background noise, and that functional loss due to impaired hearing would require accommodation by an employer.

3.  The Veteran's functional impairment does not present an exceptional or unusual disability picture which renders the schedular standards impractical, and does not result in marked interference with employment or work-like activities.  

CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.85, Diagnostic Code 6100, 4.86 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran was advised of VA's duties to notify and assist in the development of his claim in October 2009, shortly after he submitted his claim for an increased rating.  The letter explained the evidence necessary to substantiate the claim and informed him of the criteria for assigning a disability rating and an effective date, if the claim were granted.  The 2010 statement of the case (SOC) and 2013 supplemental SOC (SSOC) reiterated the required information and including the criteria for an extraschedular rating.  Neither the Veteran nor his representative has alleged prejudice with respect to notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board finds that no defect in the timing or content of notice to the Veteran is apparent from the record.  The Veteran's hearing testimony included discussion of the criteria for an extraschedular rating, demonstrating that the Veteran had actual knowledge of the criteria.  

The Veteran's service treatment records (STRs) were associated with the claims file in 1997, when the Veteran first submitted a claim for service connection.  The Veteran has been afforded VA examinations of his hearing.  The examiner who conducted the February 2013 VA examination provided an addendum, also in February 2013, reflecting that the claims file had been provided and was reviewed.

The Board has reviewed the Veteran's claims file, hearing transcript, and electronic VA (Virtual VA) records, including recent VA treatment records considered by the RO in the April 2013 SSOC.  The examination reports are adequate to properly adjudicate the matter at hand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Veteran testified at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that an RO Decision Review Officer or an individual who chairs a Veteran's hearing before the Board fulfill two duties: (1) the duty to fully explain the issues, and, (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony as to symptoms and functional loss he attributed to left ear hearing loss was elicited at the hearing.  See Transcript, July 2013 Videoconference hearing.  In particular, the Veteran and his representative discussed the impairments that the Veteran believed warranted a compensable evaluation, either on a schedular or an extraschedular basis.  The duties under 38 C.F.R. § 3.103 have been met. 

The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Claim for compensable rating for left ear hearing loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85 and 4.86.

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for level of hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  Id.  In this case, the Veteran has been granted service connection only for left ear hearing loss, so the Veteran's right ear hearing is considered normal for purposes of assignment of a rating for left ear hearing loss.

Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing impairment, as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85(c), and Table VI(A).  

One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1000, 2000, 3000 and 4000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 Hertz (Hz) is 30 decibels or less, and the threshold at 2000 Hz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  The Veteran manifests a pattern of hearing impairment in the left ear which meets the first criterion for an exceptional hearing loss pattern recognized in VA regulations.  The Veteran's hearing loss has therefore been considered under both Table VI and Table VI(A), which is found to be more favorable to the Veteran.  
Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Historically, the Veteran was granted service connection for left ear  hearing loss in 1997.  A February 2007 rating decision which confirmed and continued a noncompensable evaluation for left ear hearing loss became final in 2008.  The claim for an increased (compensable) evaluation which is addressed in this appeal was received in October 2009. 

November 2009 VA audiological evaluation disclosed that the Veteran's left ear hearing thresholds, in decibels (dB), were as follows: 65 dB at 1000 Hz, 65 dB at 2000 Hz, 75 dB at 3000 Hz, and 75 dB at 4000 Hz.  This equates to an average of 70 dB.  The left ear speech recognition score was 90 percent.  

The Veteran provided lay statements dated in 2009 from several family members.  They observed the Veteran to have difficulty communicating verbally, and stated that it was difficult to talk with the Veteran.  The Veteran submitted a 2005 statement from MJG, who worked with the Veteran before his retirement from a career as a firefighter.  Mr. G. stated that he had observed some deterioration in the Veteran's ability to hear since his retirement.  

The VA treatment records dated from 2007 through 2013 disclose that the Veteran was not seen by VA for evaluation of his left ear hearing or his left ear hearing aid in 2008.  In January 2009, about 10 months before he filed the claim on appeal, the Veteran reported that his left ear hearing had decreased.  Cerumen was occluding the left ear.  In November 2009, the Veteran's hearing aid was slightly loose, and an impression was done so that a hearing aid could be better fitted.  The Veteran was provided the new hearing aid, and adjustments were made.  In January 2010, the Veteran reported unsatisfactory results.  The hearing aid was reprogrammed.  The February 2010 evaluation included discussion of possibly a different type of hearing aid.  The Veteran was unable to hear his wife out of the left ear if she was more than four feet away.  The programming of the hearing aid was adjusted.  

In March 2010, the Veteran sought private evaluation of his hearing.  The private examiner found nearing thresholds varying from 75 dB (4000 Hz) to 85 dB (500 Hz) in the left ear.  Speech recognition was described at 68 percent at 105 fB.  The report does not state that the testing was conducted using the Maryland CNC test.  

In February 2011, audiometric examination disclosed left ear hearing thresholds ranging, in decibels (dB), as follows: 75 dB at 1000 Hz, 65 dB at 2000 Hz, 100 dB at 3000 Hz, and 75 dB at 4000 Hz.  This equates to an average of 78.75.  The Veteran's word recognition score in the left ear was 86 percent.  The examiner noted that the Veteran would have "some degree of hearing difficulty (even with his hearing aid) when exposed to adverse listening conditions. "  The examiner further stated, "Physical and sedentary employment is possible provided the Veteran's employer can make reasonable accommodations given the Veteran's current degree of hearing loss." 

In March 2012, the Veteran sought evaluation of his hearing aid, stating he was not sure if his hearing had diminished or the hearing aid was not working properly.  The hearing aid was found to be functioning, but the Veteran was referred for further evaluation as he felt that the hearing aid was not functioning well enough for him to benefit.  In April 2012, the provider noted that the Veteran felt that his hearing with the hearing aid in was not socially adequate.  The Veteran's left ear hearing thresholds were essentially unchanged.  The provider indicated that the Veteran should receive benefit from amplification.

At VA audiologic examination conducted in February 2013, the Veteran's left ear hearing thresholds were as follows:  70 dB at 1000 Hz, 60 dB at 2000 Hz, 90 dB at 3000 Hz, and 80 dB at 4000 Hz, for an average hearing loss of 75 dB.  The left ear speech recognition score was 94 percent.  The examiner noted the Veteran's report of the impact of his left ear hearing loss on his daily life, noting the Veteran's report that he had difficulty hearing the television, hearing from the left side, and, the Veteran stated, "I find myself asking for repetition often."

At his 2013 hearing, the Veteran testified that, although he was able to communicate in the hearing room because there was no background noise, he had difficulty in social situations.  He had difficulty following conversations; he often did not understand when the topic had changed.  He felt that the hearing loss had affected his career as a firefighter.  The Veteran, who had retired six years earlier, testified that his hearing loss caused him to miss alarms in the firehouse if he was sleeping on his good ear.  The Veteran's wife testified that she fell in the bathroom and needed his help after a recent surgery, but she was unable to get the Veteran's attention because he did not hear her.  

The Veteran submitted an August 2013 statement, which detailed the Veteran's problems in his career as a firefighter due to left ear hearing loss, including that the Veteran was unable to participate in search and rescue teams.  

At the outset, the Board notes that each of the VA examinations conducted during the pendency of this appeal are suitable for rating purposes, as each examination was conducted in accordance with governing regulatory criteria.  The examiners who conducted the examinations elicited from the Veteran, and commented on, the effects the disability had on his ordinary conditions of daily life. 

All of the VA audiological evaluations revealed an exceptional patterns of hearing loss  so as to warrant rating the disability under the alternate criteria in Table VI(A).  This is because all of the puretone thresholds were at 55 or above at the four specified frequencies.  Using Table VI(A), the Veteran's left ear hearing warrants a level VI or VII designation, which is greater than the levels obtained under Table IV (maximum level IV).  Under Table VII, a Level VII designation still warrants a noncompensable (0 percent) rating, when paired with normal hearing in the other ear.

Indeed, the most severe hearing loss during the pendency of this appeal was shown in 2011, when the Veteran's average hearing loss over the four frequencies was 79 and his speech discrimination score was 86 percent.  These findings warrant assignment of a level IV hearing under Table VI, or a level VII under Table VI(A).  However, those levels still warrant a noncompensable evaluation under DC 6100.  In contrast, a compensable rating for hearing loss in one ear is warranted with level X hearing disability (98 dB loss of hearing acuity, compared to the Veteran's 79 dB loss).  

The Board acknowledges that the Veteran's hearing acuity has worsened somewhat since his claim was initiated in 2009.  However, it has not yet worsened to the degree that it warrants a compensable schedular rating.  Regarding the Veteran's assertions that his hearing impairment is greater than reflected by the noncompensable, the Board acknowledges he is competent to testify as to symptoms he experiences, including inability to hear others in social situations with background noise, difficulty localizing sounds, and the like.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a layperson, he is not competent to establish the level of hearing disability by his own opinion. 

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As will be discussed above, the current noncompensable evaluation assigned for the Veteran's left ear hearing loss encompasses the greatest level of hearing impairment shown at any time during the appeal period; accordingly, "staged ratings" are not warranted.

The Board has considered whether referral for extraschedular consideration is indicated.  The RO advised the Veteran of the criteria for extraschedular consideration, 38 C.F.R. § 3.321(b), in both the SOC and SSOC.  The evidentiary record, including the lay statements provided by the Veteran's family and acquaintances, establishes that the Veteran does have difficulty understanding what others are saying in social situations with background notice.  The VA examination reports are consistent with that evidence, reflecting that a prospective employer would need to make accommodation for the Veteran's difficulty hearing a conversation in situations with background noise.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran reports that, in addition to difficulty hearing, which is encompassed in the schedular evaluation, he has difficulty with localization of sounds.  The Veteran's wife testified that the Veteran was unable to hear her when she had an emergency and needed the Veteran's help.  He reports that he is unable to follow conversations in a social setting, if there is background noise.  However, the records of the Veteran's VA outpatient treatment during the pendency of this appeal reflect that the Veteran was able to communicate with providers.  The Veteran has been retired for several years, prior to the initiation of this claim, so his interactions with health care providers are the most accurate assessment of "interference with employment" as intended in the applicable regulation - meaning above and beyond that contemplated by his schedular rating. 

The Veteran has not required frequent periods of hospitalization for any reason.  As noted, the Veteran is retired.  No provider has suggested or opined that the Veteran's left ear hearing loss alone precludes the Veteran's from obtaining or retaining employment.  At the time of his retirement, the Veteran reported to VA that he was retiring due to reasons related to his hearing loss disability.  However, the Veteran has not provided any medical evidence to support that contention.  

The examiners who conducted the 2011 and 2013 VA examinations elicited information concerning functionality, that is, functional loss related to hearing loss disability in the left ear.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  The Board finds the Veteran's statements as to functional loss competent and credible.  

The Board notes that the rating schedule allows a higher rating with increased symptomatology.  The Board has considered the Veteran's functional losses by analogy to the criteria for higher ratings based on increased hearing loss.  DC 6100, Table VII.  Although ratings under DC 6100 are assigned based on mechanical application of the Rating Schedule, the ratings schedule allows consideration of functional loss to determine if that loss is of such severity as to be equivalent to the criteria for a higher rating.  In this case, hearing loss in one ear would be compensable if the Veteran had a left ear hearing loss which were 20 dB greater (a 98 dB average hearing loss, as contrasted to the Veteran's 79 dB average hearing loss in 2011 or the 75 dB average hearing loss found in 2013).  Interpreting the Rating Schedule in this manner, the schedular evaluation in this case is not inadequate, as ratings are provided for greater hearing loss or more severe functional effects of hearing loss.  

The Board has considered the Veteran's current functional loss, both by analogy to DC 6100 and under the criteria for extraschedular consideration.  38 C.F.R. § 3.321(b), since the Rating Schedule does not specifically provide guidance for consideration of factors other than actual hearing loss as measured on audiometry.  

The competent and credible evidence establishes that the Veteran has difficulty in social situations, and has difficulty following conversation, especially in adverse listening conditions, and that a prospective employer would be required to make appropriate accommodation.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 601993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  The Board finds that the Veteran's current functional impairments, to include difficulty in adverse listening conditions, are not of such severity as to present exceptional or unusual disability factors which render application of the rating schedule inadequate.  

If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then VA must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, id. at 116.  The VA examiners have each concluded that a prospective employer would be required to make appropriate accommodation for the Veteran's hearing loss or that there would be some degree of occupational effect.  See 2013, 2011 VA examination reports.  

However, neither examiner opined that the effects of or accommodations required as a result of the Veteran's hearing loss would be of great impact or require significant employer accommodation.  Thus, even if the Board determined that the functional loss was of such significance as to meet the first step of the Thun analysis, the criteria to proceed past the second step are not met.  The Board finds that this evidence establishes that the Veteran's current left ear hearing loss does not present an exceptional disability picture or result in marked interference with employment.  

The Board further notes that neither examiner indicated that the Veteran's hearing loss would render him unemployable.  In making this observation, the Board is not losing sight of the distinction between unemployability (38 C.F.R. § 4.16) and extraschedular evaluation.  Rather, the Board makes this observation as further factual showing that the evidence is consistent with the Board's finding that the effect on employability is not "marked."  

Thus, the Board finds that the evidence establishes that referral of this case for extraschedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board notes the Veteran's contention that he is entitled to a compensable, 10 percent evaluation, because of the effect that left ear hearing loss had on his occupational attainment.  The Board notes that the Veteran was granted service connection for left ear hearing loss in 1997, which he was still employed.  The noncompensable ratings assigned while the Veteran was working were addressed in rating decision, and the Veteran was notified of those decisions.  Those decisions became final, in the absence of any appeal.  The Veteran cannot now argues that he is entitled now to a higher rating for left ear hearing loss because of occupational impairment which during a period when an assigned rating decision was in effect.  

The Veteran is, in essence, arguing that the current disability rating should be increased because of occupational impairment which is no longer present, as the Veteran has retired.  However, by regulation, a disability rating is assigned for the severity of impairment due to the service-connected disability during the period for which the rating is assigned.  The record contains evidence that the Veteran has been unemployed since his retirement in about 2007 after more than 25 years as a firefighter.  This appeal was submitted in 2009, after the Veteran's retirement.  The Board is not authorized to assign a higher disability rating for the current severity of a disability based on occupational impairment that occurred while the Veteran was working, where the Veteran has been retired throughout the entire pendency of the current appeal.  

The Veteran's contention that he suffered occupational impairment while he was still working could be construed as a claim to reopen a prior final rating decision and assign a higher rating.  However, the Veteran cannot reopen a prior final rating decision in the absence of clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296 (2006)(an appellant is barred from seeking to disturb the finality of a prior rating decision by filing a freestanding earlier effective date claim).  The Veteran has not alleged CUE.

The Board's decision regarding extraschedular referral is predicated on a thorough consideration of the evidence as a whole, including the Veteran's functional loss as described in the VA examinations and by the Veteran, and has considered criteria that contemplate consideration of subjective evidence.  Thun, 22 Vet. App. at 115; Martinak, 12 Vet. App. at 455; see also Janssen v. Principi, 15 Vet. App. 370, 379 (2001).  The preponderance of the evidence is against a compensable schedular rating, and does not warrant referral for extraschedular consideration.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal for a compensable evaluation for left ear hearing loss is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


